Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request Reconsideration-After Non-Final Rejection submitted on 01/04/2021.
Claims 1-6 and 9-15 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Heungsoo Choi (Reg. No. 69,282), and Examiner Linh Pham, on February 9, 2021.  Applicant’s representative, Mr. Choi has agreed and authorized the Examiner to cancel claims 7-8 and 16, and amend claims 1, 5, and 9.
Claims
Replacing claims 1-16 as following:	
1. (Currently Amended) A wearable electronic device for a user's wrist, the wearable electronic device comprising: 

a band touch sensor including a force direction sensor, the force direction sensor being disposed on the band portion and configured to detect a touch input by a finger on a touch area of the force direction sensor and touch force applied by the touch input at a plurality of points in the touch area; and 
a controller configured to: 
process the touch force applied by the touch input at the plurality of points in the touch area for obtaining a plurality of force intensities at the plurality of points in the touch area, 
determine a shear force direction of the touch input based on the plurality of force intensities at the plurality of points in the touch area, and 
generate a control signal for executing a corresponding operation based on the obtained shear force direction, 
wherein when determining the shear force direction of the touch input, the controller is configured to locate a first point of the plurality of points that has the greatest force intensity among the plurality of points and determine a direction from a center point of the touch area to the first point as the shear force direction.
2. (Previously presented) The wearable electronic device of claim 1, wherein the controller is configured to generate the control signal further based on a shear force intensity.  
3. (Original) The wearable electronic device of claim 1, wherein the band portion includes a first band portion connected to a first side of the display portion and a second 
4. (Previously presented) The wearable electronic device of claim 3, wherein the controller is configured to receive a first band touch through the first band touch sensor and a second band touch through the second band touch sensor and generate a-the control signal for executing a-the corresponding operation based the shear force direction of the first band touch and the shear force direction of the second band touch.  
5. (Currently Amended) A wearable electronic device for a user's wrist, the wearable electronic device comprising: 
a display portion; 
a first band portion connected to a first side of the display portion; 
a second band portion connected to a second side of the display portion; 
a first band touch sensor disposed on the first band portion and configured to receive a first band touch; 
a second band touch sensor disposed on the second band portion and configured to receive a second band touch; and 
a controller configured to determine whether the first band portion and the second band portion are connected to each other, 
wherein the controller is further configured to generate a control signal for executing a first operation corresponding to the first band touch, a second operation corresponding to the second band touch or a third operation corresponding to a combination of the first band touch and the second band touch, based on the first band touch and the second band touch being respectively input through the first band touch sensor and the second band touch sensor, in response to determining that the first band portion and the second band portion are connected to each other, wherein at least one of the first band touch sensor and the second band touch sensor includes a bending sensor configured to sense whether at least one of the first band portion and the second band portion is in the flat state or in the bending state, and wherein the controller is configured to determine that the first band portion and the second band portion are not connected to each other based on a sensing value received by the bending sensor when at least one of the first band portion and the second band portion is in the flat state.  
6. (Original) The wearable electronic device of claim 5, wherein the controller is configured to determine that the first band portion and the second band portion are connected to each other based on a sensing value received from a connection detection sensor included in at least one of an end of the first band portion connected to the second band portion and an end of the second band portion connected to the first band portion.  
7. (Cancelled).  
8. (Canceled.  
9. (Currently amended) The wearable electronic device of claim 
10. (Original) The wearable electronic device of claim 5, wherein the controller is configured to ignore the first band touch and the second band touch input to the first band touch sensor and the second band touch sensor, in response to determining that the first band portion and the second band portion are not connected to each other.  
11. (Original) The wearable electronic device of claim 5, wherein the controller is configured to deactivate the first band touch sensor and the second band touch sensor in response to determining that the first band portion and the second band portion are not connected to each other.  
12. (Original) The wearable electronic device of claim 5, wherein the first band touch and the second band touch have attributes including at least one or a combination of a band touch position, a band touch duration time, a band touch moving direction, a band touch pressure and a band touch shear force direction.  
13. (Previously Presented) The wearable electronic device of claim 5, wherein the controller is configured to perform an operation corresponding to the first band touch based on at least one of attributes of the first band touch.  
14. (Previously Presented) The wearable electronic device of claim 5, wherein the controller is configured to perform an operation corresponding to the second band touch based on at least one of attributes of the second band touch.  
15. (Previously Presented) The wearable electronic device of claim 5, wherein the controller is configured to perform an operation corresponding to the first band touch and the second band touch based on at least one of attributes of the first band touch and at least one of attributes of the second band touch.  
16. (Cancelled).
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for detecting a shear force of a contact applied by an external object to one point of the band portion and generating a control signal for executing a corresponding operation based on any one of attribute of acquired shear force. 
The closest prior art, as previously and currently recited, Vanska is directly disclosed a method/system for receiving signals generated from the touch sensing circuit to provide an indication to a user of the touch sensitive wearable band and providing a function for a user of the touch sensitive wearable band.  Hoffman is directly discloses a method/system for sensing a shear force interaction with the display device by a user.  Wu is directly disclosed a method for controlling an electronic apparatus by referring to the parameters of two touch inputs to determining to employ which one of the two touch inputs to control the operation of the electronic device.  Stewart et al., (“Stewart,” US 20150153854) is directly disclosed a method/system for a method/system for receiving user input via the band input component and the displaying a predetermined action according to the user input.  However, none of Vanska, Hoffman, Wu, and Sewart teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 5.  For example, none of the cited prior art teaches or suggest the method/system comprise a band touch sensor including a force direction sensor, the force direction sensor being disposed on the band portion and configured to detect a touch input by a finger on a touch area of the force direction sensor and touch force applied by the touch input at a plurality of points in the touch area; and a controller configured to: determine a shear force direction of the touch input based on the plurality of force intensities at the plurality of points in the touch area, and generate a control signal for executing a corresponding operation based on the obtained shear force direction, wherein when determining the shear force direction of the touch input, the controller is configured to locate a first point of the plurality of points that has the greatest force intensity among the plurality of points and determine a direction from a center point of the touch area to the first point as the shear force direction; and wherein at least one of the first band touch sensor and the second band touch sensor includes a bending sensor configured to sense whether at least one of the first band portion and the second band portion is in the flat state or in the bending state, and wherein the controller is configured to determine that the first band portion and the second band portion are not connected to each other based on a sensing value received by the bending sensor when at least one of the first band portion and the second band portion is in the flat state.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174